 


109 HR 4648 IH: To prohibit assistance to Lebanon unless the Government of Lebanon extradites Mohammed Ali Hammadi to the United States.
U.S. House of Representatives
2005-12-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 4648 
IN THE HOUSE OF REPRESENTATIVES 
 
December 22, 2005 
Mr. Fossella introduced the following bill; which was referred to the Committee on International Relations, and in addition to the Committee on Ways and Means, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned
 
A BILL 
To prohibit assistance to Lebanon unless the Government of Lebanon extradites Mohammed Ali Hammadi to the United States. 
 
 
1.FindingsCongress finds the following: 
(1)On June 14, 1985, terrorists hijacked United States jetliner TWA Flight 847 en route from Athens to Rome. 
(2)During the 17-day hijacking, one of the terrorists, Mohammed Ali Hammadi, brutally tortured and killed United States Navy diver Robert Dean Stethem aboard the United States jetliner. 
(3)In 1987, Mohammed Ali Hammadi was arrested in Frankfurt, Germany. He was tried and convicted of the murder of United States Navy diver Robert Dean Stethem and sentenced to life imprisonment. 
(4)On December 20, 2005, the Government of Germany released Mohammed Ali Hammadi and allowed him to return to his native Lebanon. 
(5)On December 21, 2005, officials at the United States Departments of Justice and State indicated that they would seek the extradition of Mohammed Ali Hammadi to the United States so he could be tried for his role in the hijacking of TWA Flight 847, including the murder of United States Navy diver Robert Dean Stethem.  
2.Prohibition on assistance to Lebanon 
(a)ProhibitionNotwithstanding any other provision of law, assistance may not be provided to Lebanon on or after the date of the enactment of this Act unless the President certifies to Congress that the Government of Lebanon has extradited Mohammed Ali Hammadi to the United States.  
(b)DefinitionIn this section, the term assistance— 
(1)means assistance in the form of a grant, concessional sale, guaranty, insurance, or by any other means on terms more favorable than is generally available in the applicable market, whether in the form of a loan, lease, credit, debt relief, or otherwise, including subsidies for exports to Lebanon and favorable tariff treatment of articles that are the growth, product, or manufacture of Lebanon; and 
(2)does not include— 
(A)assistance of the type authorized under chapter 9 of part I of the Foreign Assistance Act of 1961 (22 U.S.C. 2292 et seq.; relating to international disaster assistance); and 
(B)assistance that involves the provision of food (including monetization of food) or medicine.  
 
